Per Curiam.
The jury having found that the promissory note in suit was delivered upon the representation that the payee would produce credentials showing that the making of a contract in regard to an immigrant home was actually authorized by the Hungarian government, and no such credentials having been produced nor proof in respect thereto given, and it appearing by the testimony that the payee transferred the demand note to *152the plaintiff about one year after its date, which was an unreasonable length of time after its issue (Neg. Inst. Law, § 92), it follows that plaintiff was not a holder in due course.
Judgment reversed, with costs, and complaint dismissed on the merits, with costs.
All concur; present, Bijur, Ltdon and Lew, JJ.